Citation Nr: 1517413	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-11 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the forehead.

2.  Entitlement to service connection for a right eye condition.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back condition.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, prior to June 22, 2010; in excess of 40 percent from June 22, 2010, to November 25, 2013; and in excess of 20 percent from November 26, 2013.

5.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

6.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

7. Entitlement to an initial rating in excess of 20 percent for gout. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970 in the U.S. Army, and from April 1973 to September 1974 in the U.S. Marine Corps.  He received the Purple Heart medal for wounds he received in Vietnam in 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a forehead condition, right side, and for a right eye condition; found that new and material evidence had been submitted to reopen the claim for service connection for lumbar degenerative joint disease (DJD), and, after reopening the claim, denied the claim for service connection for lumbar DJD on the merits; and denied a rating in excess of 20 percent for diabetes mellitus.  In July 2010, jurisdiction was transferred to the New York, New York RO.  This matter further comes before the Board from a June 2012 rating decision in which the New York RO granted service connection for gout and assigned a 20 percent disability rating, effective from July 6, 2011.  

With regard to the claim for an increased rating for diabetes mellitus, the Board notes that by November 2011 rating decision, the RO granted a 40 percent rating for diabetes mellitus, effective from June 22, 2010.  Thereafter, by April 2014 rating decision, the RO reduced the rating for the service-connected diabetes mellitus, from 40 percent to 20 percent, effective November 26, 2013.  The RO notified the Veteran that this reduction of rating would not affect his compensation amount because he continued to be evaluated as 100 percent disabled due to PTSD (effective since 1988).  The Veteran has continued his appeal for higher ratings for his diabetes mellitus.

In a recent rating action in April 2014, the RO granted 10 percent ratings for the right and left upper extremities as secondary to diabetes mellitus.  As the Board considers these separate ratings as part and parcel of the increased rating claim, the adequacy of the ratings assigned are also subject to current appellate review.  

In a substantive appeal received in April 2009, the Veteran requested a Board hearing in Washington, D.C.  In October 2011, however, the Veteran indicated that he wished to withdraw his request for a hearing.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has residuals of an injury to the right forehead during his active service.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has a right eye condition that may be related to his active service.

3.  In a May 1983 decision, the Board denied service connection for a chronic low back disability, based on a finding that the record did not establish that the Veteran's preexisting back disability increased in basic pathology during service or that any service-related injury was productive of residual disability.  By October 1984 decision, the Board reconsidered and affirmed its prior decision of May 1983.  The Board's October 1984 decision is the last final disallowance of the claim for service connection for a low back disability.

4.  The Veteran's gout has been manifested by no more than complaints of pain primarily in the feet, left knee, and thumbs, and requires daily medication, but there has been no objective evidence of weight loss, anemia, or definite impairment of health objectively supported by examination findings, nor is there evidence of incapacitating exacerbations of gout occurring three or more times a year. 

5.  Prior to June 22, 2010, the Veteran's diabetes mellitus required the use of oral medication and a restricted diet; regulation of activities was not shown. 

6.  From June 22, 2010 to the present, the Veteran's diabetes mellitus required the use of oral medication and a restricted diet, and he was advised to monitor activities and avoid activities that increased the frequency of hypoglycemic episodes or causes sugars to rise.

7.  The symptoms of right upper extremity peripheral neuropathy are manifested by mild decreased sensation and numbness.

8.  The symptoms of left upper extremity peripheral neuropathy are manifested by mild decreased sensation and numbness.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the forehead were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110, 1154, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014). 

2.  A right eye condition was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110, 1154, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014). 

3.  New and material, regarding the claim for service connection for a low back condition, has not been received since the final October 1984 Board decision; thus, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for an initial rating in excess 20 for gout have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2014).

5.  The criteria for a rating in excess of 20 percent, prior to June 22, 2010, and in excess of 40 percent prior to November 26, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014). 

6.  The criteria for a 40 percent, but not greater, rating for diabetes mellitus, are met since November 26, 2013, and should be restored effective November 26, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014). 

7.  The criteria for an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy have not been met.  U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2014).

8.  The criteria for an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy have not been met.  U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and that determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2007, February 2008, and July 2012, which fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim.  In the aforementioned letter dated in February 2008, the Veteran was informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  Thus, this letter adequately complied with the VCAA and the Veteran has not been prejudiced.

The Board also finds VA has satisfied its duty to assist the Veteran in developing of the claim.  VA obtained all identified and available service and post-service treatment records for him.  Further, the Veteran underwent VA examinations in 2011, 2012, and 2013, all of which included a review of the claims folder, a history obtained from him, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duties to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Service Connection Claims

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

2. Factual Background

The record reflects that in May 1981, the Veteran was awarded the Purple Heart medal for wounds he received in Vietnam in February 1968.  In a statement dated in January 1982, the Chief of the Military Awards Branch of the Army advised that the Veteran was awarded the Purple Heart for wounds he received in action in Vietnam in February 1968, noting that the exact date was not established but that the Purple Heart was awarded for lacerations the Veteran received to the face and head, and that at the time of these injuries the Veteran complained of back pain.  It was also noted that no on-the-spot treatment was given to the Veteran, but that suitable precautions were taken.  

VA treatment records showed that in July 1986, the Veteran reported his right eye was injured following an explosion during service.  In April 1989 it was noted that he had a history of an injury to the right eye with residual photophobia, and a history of injury to the right side of the forehead with residual anhidrosis.  In April 2001, it was noted that the Veteran had a constricted pupil on the right, which was possibly the result of a trauma suffered during an explosion in service, and symptoms of absence of sweating on the right, possibly the result of trauma suffered during an explosion.  In November 2005, it was noted that he had a probable traumatic right Horner's syndrome, but upon examination there were no signs of Horner's syndrome.  It was also noted, in his ocular history, that he was injured in Vietnam and was "miotic and [had] anhydrosis on right side of face."  

On a VA QTC eye examination in November 2007, the assessment was that the Veteran had a diagnosis of hyperopia.  The Goldman visual field showed no clinically significant construction of either eye.  

On a VA examination in April 2008, the Veteran reported that during the Tet Offensive in February 1968, he was running to bunker when a bomb exploded and cut his left eyebrow.  He reported he felt a small skin indentation if he palpated the scalp, and there was also a small skin indentation on the right frontal scalp and on the tip of the nose.  He reported he did not sweat on the right frontal area and the right pupil was smaller.  He also reported an injury to L3-L4-L5 and S1-S1 which caused pain related to prolonged sitting or standing.  With regard to his report of a right head condition due to shrapnel wounds, the Veteran reported no seizure disorder, no headaches, no urinary incontinence, no fecal leakage, no dizziness, and no stroke, and he had not received any treatment for this condition.  With regard to a back condition due to shrapnel wounds, the Veteran reported he was diagnosed with lower back pain due to the 1968 injury, but reported there was no wound, he was treated in the field only, the extent of the injury did not involve underlying structures, and he was able to return to the original service duties he was performing at the time of the injury, but with modified light duty.  He reported he had stiffness with decreased range motion in the back, and aching back pain for 40 years.  Objective examination revealed findings of anisocoria (unequal pupils sizes), and a scar at the left eyebrow, but no scar on the face, and small subcutaneous indentations which were not visible and were very difficult to feel, including 2 to 3 on the right scalp, which the Veteran had to feel around for a minute to feel it, and one on the tip of the nose.  The diagnoses included status post laceration left eyebrow and lumbar DJD.  The examiner indicated that there was no diagnosis possible for the claimed condition of right head condition due to shrapnel wounds, and no finding of smell or taste problems.  The examiner noted that the Veteran did have a small right pupil and decreased sweating on the right frontal area, which suggested Horner's syndrome and which the examiner opined was not related to his superficial shrapnel injuries.  

VA treatment records showed that in May 2008, the Veteran underwent an eye examination and the diagnoses included history of miosis and anhydrosis on the right side, possibly due to injury in the 1960s.  His eyes had become more miotic, and were now symmetric, and there were no signs of Horner's syndrome.  




3. Analysis

The Veteran contends that he received the Purple Heart medal for injuries he sustained in Vietnam, and that these injuries caused his current face and head conditions, right eye condition, and back condition.  He reported that "due to the condition of [his] head, he did not sweat on the right side of his head.

The record reflects that in May 1981, the Veteran was awarded the Purple Heart medal for wounds he received in Vietnam in February 1968.  In a statement dated in January 1982, the Chief of the Military Awards Branch of the Army advised that the Purple Heart was awarded for lacerations the Veteran received to the face and head.  Further, in support of his claim, the Veteran has submitted several buddy statements which corroborate his report of being injured in combat in Vietnam.  

The law also provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b); see also VAOPGCPREC 12-99.  In this case, in light of the Purple Heart medal being awarded, the Board finds that the Veteran's participation in combat has been established and he would be entitled to the presumptions at 38 U.S.C.A. § 1154(b).  Thus, in light of the foregoing, the Veteran's account of sustaining injuries to his right eye and forehead during his combat service are accepted as true.  38 U.S.C.A. § 1154(b).  What is missing, however, is a competent medical opinion linking a current manifestation of any such disabilities to the Veteran's service.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296 (1999).

After review of the record, however, the Board finds that the presence of current disabilities is not demonstrated, i.e. the Veteran does not have any current residuals of an injury to the right forehead or a right eye condition.  The record documents the Veteran's complaints of residual photophobia in the right eye and residual anhidrosis on the right side of the forehead, which he claims are related to shrapnel wounds from service.  However, on the VA examination in 2008, the examiner indicated that there was no diagnosis possible for the claimed condition of right head condition due to shrapnel wounds and no finding of smell or taste problems.  While the examiner noted that the Veteran did have a small right pupil and decreased sweating on the right frontal area, which suggested Horner's syndrome, the examiner opined this was not related to his superficial shrapnel injuries.  Thereafter, in May 2008, a VA provider noted the Veteran's diagnoses of history of miosis and anhydrosis on the right side, possibly due to injury in the 1960s, but did not provide a more definitive opinion in this matter.  Rather, the examiner noted that the Veteran's eyes had become more miotic and were now symmetric and there were no signs of Horner's syndrome.  Thus, while the Veteran arguably had at least at one point a small right pupil and decreased sweating in the right frontal area, the Board notes that these are symptoms and not disabilities.  See Brammer v. Derwinski; see also Sanchez-Benitez v. Principi.  Moreover, the Board notes that the competent medical evidence of record does not clearly establish that these symptoms are associated with an in-service head injury.  Further, the record reflects that service connection has already been awarded for status post laceration, left eyebrow, with multiple small subcutaneous indentations, based on the Veteran's report of shrapnel wounds in February 1968 following a mortar explosion.  

In light of the foregoing, the Board concedes that the Veteran sustained injuries to his face and head during active service.  Nonetheless, the more competent and probative evidence of record establishes that he does not have any chronic residual disabilities of the right eye or right side of the forehead due to that injury.  The Board finds the VA examiner's opinions in this regard to be more probative and persuasive as to whether the Veteran has residuals of the face and head injury in services; moreover, there is no competent and more persuasive medical opinion to the contrary.  The Board has also considered the statements of the Veteran regarding these claims, and notes that while he is competent to describe his symptoms and observations, he is not competent to opine as to medical diagnosis or etiology of a disorder.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

In sum, the most competent and credible evidence of record establishes that the Veteran's claimed residuals of the face and head injury in service, to include a right eye condition and right forehead condition, have not been related to service.  Thus, the Board must conclude that the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for residuals of injury to the forehead and for a right eye condition must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. New and Material Evidence Claim

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a May 1983 decision, the Board denied service connection for a chronic low back disability, based on a finding that the record did not establish that the Veteran's preexisting back disability increased in basic pathology during service or that any service-related injury was productive of residual disability.  

By October 1984 decision, the Board reconsidered and affirmed its prior decision of May 1983.  The Board's October 1984 decision is the last final disallowance of the claim for service connection for a low back disability.

The evidence of record at the time of the October 1984 Board decision included service treatment records (STRs), VA examination reports, VA treatment records, private treatment records, and the Veteran's statements and testimony, and additional statements and testimony from several lay people, including fellow service members, a former employer, and the Veteran's foster mother. 

Private treatment records showed that in March 1963 the Veteran was struck by a car while walking down a highway.  The diagnosis was cerebral concussion with post-traumatic syndrome.  In December 1964, a private physician indicated that physical examination of the back was negative for pertinent abnormalities, and the examiner concluded that the Veteran had completely recovered from his car accident with "no residual permanencies" found at the examination.

STRs include an entrance examination dated in January 1967, in which no back problems were reported or noted.  In February 1967, he was examined in the orthopedic clinic for an old injury sustained in a motor vehicle accident in 1963.  No abnormalities, other than a minimal lumbosacral curve, were shown.  In August 1967, he was seen for a complaint of recurrent low back pain since the accident four years prior, which had become worse the preceding day.  X-ray studies from August 1967 showed prominent Schmorl's nodes anteriorly, especially at the 3rd lumbar vertebra, with a questionable early Scheuermann's disease and a questionable compression fracture of L3.  In September 1967, he slipped and fell on a concrete floor, striking his head and leg.  He was eventually released with no abnormalities found.  Later, in September 1967, he complained of low back pain and the impression was lumbosacral strain.  In October 1967, he was seen for an orthopedic evaluation and it was noted that he first injured his back in a car accident four years prior, for which he received symptomatic treatment from a private physician for a year after.  Since that time, he had occasional pain in the left paraspinous muscles at the 1st-3rd lumbar vertebrae, especially after heavy lifting or vigorous exercise.  In October 1967, the impression was probable old compression fracture of the 3rd lumbar vertebra.  

STRs further reflect that in November 1968, the Veteran was seen for complaints of acute lumbar pain and right leg stiffness.  In August and September 1969, he was hospitalized for an onset of acute low back pain.  In September 1969 the diagnosis was acute lumbosacral strain, DNEPTE (did not exist prior to entry).  He was seen for back pain again in October and November 1969.  In November 1969, he was noted to have mild paravertebral muscle spasm.  On the Veteran's separation examination, his musculoskeletal system was evaluated as normal.  

On a VA examination in April 1970, the Veteran complained of intermittent low back pain.  The diagnosis was low back strain.  

STRs from the Veteran's second period of active service include an enlistment examination in February 1973, at which his spine was evaluated as clinically normal.  In May 1973, he was seen for recurrent low back strain.  He was seen in November 1973 with a complaint of low back pain after heavy lifting and the impression was back strain.  Thereafter he was seen on several occasion for complaints of low back pain.  In a Medical Board Report dated in August 1974, x-rays of the lumbosacral spine were normal, and the diagnosis was chronic.  It was the opinion of the Board that the disorder pre-existed service and was not aggravated by service, and that the Veteran did not meet (at the time of enlistment) the minimum physical requirements, and that there was nothing peculiar to service that caused aggravation. 

In a letter dated in October 1975, Dr. A.E. Howell, reported a diagnostic impression of chronic lumbosacral strain/sprain and degenerative joint disease and opined that according to the Veteran's history, the degenerative changes were most likely due to injuries he received in the armed forces.  

In a statement dated in June 1976, a physician reported that x-ray studies did not reveal degenerative joint disease, and that the diagnosis was chronic low back pain syndrome of intermittent nature and severity.  

On a VA examination in July 1976, the examiner reported that due to so much psychogenic overlay, it was impossible to determine the real value of the Veteran's complaints in view of the inconsistency of the clinical picture the Veteran presented. 

In a letter dated in August 1976, Dr. A.E. Howell, reported a diagnostic impression of chronic lumbosacral strain/sprain and degenerative joint disease and opined that according to the Veteran's history, the degenerative changes were most likely due to injuries he received in the armed forces. 

In May 1977, Dr. Walsh, a private physician, provided a clinical impression of structural anomaly in the low back manifested by sacral characteristics of the 5th lumbar vertebra and a clinical profile suggesting moderate lumbosacral arthralgia. 

In support of his claim, the Veteran submitted several lay statements, including from fellow service members who reported seeing the Veteran get injured and then have back complaints in service in August 1967 and in February 1968, his foster mother who reported he did not have back problems after the 1963 car accident, and the Veteran's former employer who reported the Veteran worked for him prior to service and did not have back problems.  

In a letter dated in October 1979, Dr. Pickoff reported he had recently seen the Veteran and the diagnosis was probable herniated lumbar intervertebral disc, 4th lumbar vertebra.  

In a letter dated in January 1980, Dr. Manes diagnosed chronic low back syndrome.

In January 1980, Dr. Housbourg reported a diagnosis of old vertebral body fracture, 3rd lumbar vertebra.  

On a VA examination in June 1981, x-rays showed a few developmental and end plate defects and a transitional 5th lumbar vertebra, but no other abnormalities.   The diagnosis was no abnormalities or objective physical findings.

In a statement dated in January 1982, the Chief of the Military Awards Branch of the Army advised that the Veteran was awarded the Purple Heart for wounds he received in action in Vietnam in February 1968, noting that the exact date was not established but that the Purple Heart was awarded for lacerations the Veteran received to the face and head, and that at the time of these injuries the Veteran complained of back pain.  

Evidence submitted subsequent to the Board's October 1984 decision includes additional VA treatment records, a VA examination, and the Veteran's statement and testimony.

VA treatment records show treatment for low back pain.  An x-ray dated in July 2010 showed degenerative joint disease of the lumbar spine.  In January 2012, however, he denied back pain.  

On a VA examination in April 2008, with regard to a back condition due to shrapnel wounds, the Veteran reported he was diagnosed with lower back pain due to the 1968 injury, but reported there was no wound and he was treated in the field only.  He reported that the extent of the injury did not involve underlying structures, and he returned to the original service duties he was performing at the time of the injury, but with modified light duty.  He reported stiffness with decreased range motion in the back and aching back pain for 40 years.  The diagnoses included lumbar DJD.  

In his statements, the Veteran contended that the January 1982 statement - indicating the Purple Heart was awarded for wounds he received in action in Vietnam in February 1968, and that at the time of these injuries the Veteran complained of back pain - was new and material evidence to reopen his claim.  The Board notes, however, that this evidence is not new as it was of record at the time of the Board decision in October 1984 and therefore cannot provide a basis for reopening the claim.  

In considering the evidence submitted after the October 1984 final Board decision, the Board notes that the VA treatment records and the Veteran's contentions are essentially cumulative.  The VA treatment records confirm continued low back pain, and the Veteran reports having back pain since service, however, neither the VA treatment records nor the VA examination provide competent medical evidence indicating that he has a current low back condition related to service or that a low back condition was aggravated or increased in severity during active service.  Therefore, none of the evidence submitted since October 1984 is new, and would not reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  Thus, the Board concludes that new and material evidence to reopen the claim for service connection for a low back disability has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV. Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

1. Diabetes Mellitus

The Veteran contends that he should be entitled to a higher rating for his diabetes mellitus.  As noted above, during the course of the appeal, the disability ratings assigned for his service-connected diabetes mellitus have been staged.  Hart v. Mansfield, supra.  In that regard, a rating of 20 percent was assigned prior to June 22, 2010; effective June 22, 2010 to November 15, 2013, a 40 percent disability rating was assigned; and effective from November 16, 2013, a 20 percent disability rating was assigned.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, which warrants the assignment of a 20 percent rating if the diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Further, a 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  Id.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under DC 7913.  In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  

On a VA QTC examination in October 2007, the Veteran reported that he carried the diagnosis of diabetes mellitus since 2005 and that he saw his primary care physician several times a year for treatment for diabetes.  He reported that in January 2007 he developed pancreatitis, elevated serum glucose, and diabetic ketoacidosis and that the onset of his serious illness required he get treatment in the ICU for 10 days, and that his treatment included the start of daily insulin injections.  He reported he presently took both insulin injections and oral diabetic medication.  The eye examination was normally externally, but it was noted that fundi was not well-visualized.  The diagnoses included insulin dependent type II diabetes mellitus, with objective factors noted to be the Veteran was prescribed daily insulin injections along with two oral diabetic medications for treatment of his diabetes.  The examiner noted that there was no activity restriction due to diabetes, and that the Veteran had several non-diabetic conditions that were aggravated by his diabetes including pigmented nevus, tinea corporis, peripheral vascular disease, impotence, and hypertension.  

In February 2010, he was seen for follow up for diabetes mellitus, and it was noted that he needed to be on a 180 calorie diabetic diet, was aware to avoid concentrated sweets and that exercise was an important part of glucose regulation.  He was instructed to walk briskly 20 to 30 minutes daily, encouraged to use the treadmill and/or bike as tolerated, and it was noted that his glucose was historically in poor control.  

VA treatment records also show that on June 22, 2010, and again on January 27, 2011, the Veteran was seen for follow-up and the assessment was that he needed to be on a diabetic diet and he was aware to avoid concentrated sweets and that exercise was an important part of glucose regulation.  He was advised to monitor his activities and avoid activities that increased the frequency of hypoglycemic episodes or caused his sugars to rise.  

On a VA examination in November 2013, the examiner found that the Veteran's diabetes mellitus was managed by restricted diet, that he was prescribed more than 1 insulin injection per day, but that he did not require regulation of activities as part of medical management of his diabetes mellitus.  In response to the question of how frequently the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions, the examiner indicated "less than 2 times per month."  It was also noted that the Veteran had no episodes of ketoacidosis or hyperglycemia requiring hospitalization over the past 12 months, had no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  The complications of his diabetes mellitus included diabetic peripheral neuropathy and he had erectile dysfunction related to diabetes.  The examiner opined that the Veteran's diabetes mellitus and complications did not impact his ability to work, and that he no longer had evidence of diabetic nephropathy as of October 2013.  

In reviewing the competent evidence of record dated prior to June 22, 2010, the Board notes that the medical evidence of record clearly establishes that the Veteran required the daily use of insulin and a restricted diet for diabetic control, but did not require restriction of activities.  In fact, he was encouraged to exercise as a part of glucose regulation.  Thus, prior to June 22, 2010, the competent evidence of record did not show that regulation of activity, required for assignment of the next higher schedular evaluation of 40 percent, was present.  38 C.F.R. § 4.119, DC 7913

A VA treatment record dated June 22, 2010, however, shows that while the Veteran still continued to use insulin and require a restricted diet, he also was advised to monitor his activities and avoid activities that increased the frequency of hypoglycemic episodes or caused his sugars to rise.  In January 2011, these recommendations were continued.  Thus, as of June 22, 2010, the criteria for a 40 percent rating for diabetes mellitus were met.  However, there was no showing of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; thus, as of June 22, 2010, the criteria for assignment of the next higher schedular evaluation of 60 percent had not been met or approximated.  38 C.F.R. §§ 4.7, 4.119, DC 7913.

Thereafter, on the VA examination of November 26, 2013, the examiner indicated that the Veteran's diabetes mellitus was managed by restricted diet and that he was prescribed more than 1 insulin injection per day, but that he did not require regulation of activities as part of medical management of his diabetes mellitus.  However, the Board finds that this statement was not supported by the same kind of medical findings that supported the 40 percent rating originally, i.e., no findings that contradict the more specific previous findings that exercise was an important part of glucose regulation, that he had to walk briskly 20 to 30 minutes daily, use of a treadmill and/or bike as tolerated, and the monitor and avoidance of activities that would increase the likelihood of a hypoglycemic episode or cause sugars to rise.  The Board therefore concludes that since the results of the November 2013 examination were not based on results that were as full and complete as those that were used to assign the rating, the Board finds that a 40 percent, but not higher, rating should be restored, effective from November 26, 2013.  38 C.F.R. §§ 3.344, 4.7, 4.119, DC 7913.

The Board also notes that the Veteran does have compensable complications of diabetes that have already been rated separately to include peripheral neuropathy of the lower extremities.  See Note (1) to 38 C.F.R. § 4.119, DC 7913.  Additionally, the Veteran has been awarded SMC for loss of a creative organ (erectile dysfunction), effective June 23, 2008.

As for the separate 10 percent initial ratings for right and left upper extremity peripheral neuropathy, the Board does find that results from the November 2013 VA examination to be sufficient in this respect and that the consistent findings of mild decreased sensation and numbness without an impact or motor strength or deep tendon reflexes, more nearly approximates the current 10 percent ratings.

In conclusion, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent, prior to June 22, 2010, and in excess of 40 percent prior to November 16, 2013, but that the evidence supports a 40 percent, but not greater, rating for this disability on and after November.  With the exception of the restoration, since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply, and the claims must otherwise be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


2. Gout

The Veteran contends he should be entitled to an initial rating in excess of 20 percent for gout.  He claims that he has gout in his big toe, knees, finger joints, hands, and hips, and that he takes two medications to control his gout.

The Veteran's gout has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5017.

Under DC 5017, gout is rated under the criteria for rheumatoid arthritis.  Pursuant to the provisions of DC 5107, a 100 percent rating is assigned when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent disability evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, DC 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 5002.

Evidence relevant to the severity of the Veteran's gout includes reports of VA examinations and VA treatment records.  VA treatment records showed that in June 2011, the Veteran was seen for severe pain in his right big toe.  The assessment was gout attack.  In September 2011, there was a notation of no history of gout and no recent episodes.  Thereafter, however, he was seen in the ER for gouty arthritis of the left knee.  He had run out of Naprosyn and developed knee swelling and severe pain, but reported he felt better and the swelling was down.   The assessment was acute gouty arthritis, left knee.  

On a VA examination in November 2011, it was noted that in 2009 the Veteran developed right great toe pain on two separate dates, diagnosed as gouty arthropathy.  He also had an episode of right knee gouty attack and was started on daily Allopurinol and Naproxyn as needed.  He reported that flares caused knife like pain in the affected area and he limited his mobility until the medication took effect.  

On a VA examination in August 2012, it was noted that the Veteran reported having gout in both big toes, in the left knee, and currently in the interphalangeal (IP) joint of the thumbs.  He required continuous medication (Allopurinol), but had not lost weight or developed anemia due to gout.  He reported having pain associated with gout, and that currently he was only able to flex his thumbs at the IP joints to 10 degrees, before and after 3 repetitions, and that he had bony hypertrophy of the IP Joints of both thumbs.  It was noted that he had non-incapacitating exacerbations of gout, approximately one time a year, and that his most recent was years ago in his feet.  He denied incapacitation exacerbations.  It was noted that gout currently affected his ability to work because he was unable to do work that required fine motor skills using his thumbs.  

On a VA DBQ (disability benefits questionnaire) examination in November 2013, the diagnosis was gout involving the MP joints of the thumbs bilaterally.  The examiner opined that the Veteran's gout did impact his ability to work because he had diminished fine motor ability in his hands, however, he was still able to do his ADLs (activities of daily living) such as dressing.  The examiner noted that the only chronic joint change from his gout was in the thumbs, and that he experienced limitation of motion in the thumbs.  The Veteran reported that flare-ups impacted the function of the hand because he lost an additional 10 degrees of flexion of the thumbs at the MP joints bilaterally.  Further, it was noted that there was a gap of 1 to 2 inches between the thumb pad and the fingers.  The Veteran was able to perform repetitive use testing with 3 repetitions, after which the 1 to 2 gap between the thumb pad and fingers remained, and with no post-test additional limitation of motion for any fingers post test.  There was no post-test gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post test.  The functional impairment involving his thumbs included less movement than normal and pain on movement, and he had tenderness or pain to palpation of the thumbs, but had normal hand grip strength.  

Further, in November 2013, the VA examiner noted that the provider in 2011 opined that the Veteran's gout was likely due to his diabetic nephropathy, as evidenced by his microalbuminia; and that the provider in 2012 opined that the Veteran's gout was unlikely due to his diabetes mellitus.  Thereafter, the examiner in 2013 indicated review of the conflicting medical evidence and opined that the provider in 2012 was correct.  The examiner in 2013 noted that the rationale was based on the medical journal "Clinical Advisor" November 2013 issue which stated that "as kidney function decreases, incidence of gout increases".  The examiner also noted that in October 2013, the Veteran had normal kidney function, and that therefore the Veteran's risk of gout was not increased.  

Upon review of the relevant evidence of record, the Board does not find that the Veteran's service-connected gout is characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year such as to warrant the next higher evaluation of 40 percent under DC 5017.  Here, the competent evidence of record demonstrates that the Veteran has experienced symptoms of gout in his thumbs, feet, and knee, and that he has had non-incapacitating flare-ups of gout, approximately one time a year, and has continued to take daily medication for gout.  While he has reported that his gout attacks have limited his functioning and interfered with his employment, the objective evidence of record does not show that these flare-ups of gout have been "incapacitating" in nature.  The VA examiner in 2013 found that the Veteran's gout did impact his ability to work because he had diminished fine motor ability in his hands, however, he was still able to do his ADLs.  The Board also finds that the Veteran's gout, even during the Veteran's flare-ups, has not demonstrated symptom combinations productive of definite impairment of health objective supported by examination findings.  

The Board also notes that the Veteran's assertions regarding his symptomatology are credible, as his statements reflect symptoms he is capable of observing; however, even the Veteran's descriptions of pain and decreased function during gout flare-ups does not meet the criteria of "incapacitating exacerbations" of gout or symptoms productive of definite impairment of health.  Based on the foregoing, the Board finds that the Veteran's disability picture is more accurately reflected under the criteria for a 20 percent evaluation for gout, and the criteria for a higher rating of 40 percent have not been met or approximated.  

In light of the foregoing, the Board finds that the claim for an initial disability rating in excess of 20 percent for the Veteran's service-connected gout must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine, however, because the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that there has been no showing that the Veteran's disability picture due to his diabetes mellitus, upper extremity peripheral neuropathy, gout and other service-connected disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  As noted above, the rating schedule contemplates the symptomatology of the Veteran's service-connected disabilities, and the rating criteria provides for higher ratings for more severe symptoms.  Further, there has been no showing that the Veteran required frequent periods of hospitalization nor has there been evidence of marked interference with employment due to his diabetes or due to his gout.  Thus, referral of either of these issues for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, supra.  


ORDER

Service connection for residuals of an injury to the forehead is denied.

Service connection for a right eye condition is denied.

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a low back condition, and the appeal is denied.

A rating in excess of 20 percent, prior to June 22, 2010, and in excess of 40 percent from June 22, 2010, to November 25, 2013, for diabetes mellitus, is denied.

A 40 percent, but not greater, rating for diabetes mellitus is granted from November 26, 2013, subject to the regulations and statutes governing the payment of monetary benefits.

A rating in excess of 10 percent for right upper extremity peripheral neuropathy is denied.

A rating in excess of 10 percent for left upper extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for gout is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


